Citation Nr: 0728127	
Decision Date: 09/07/07    Archive Date: 09/14/07

DOCKET NO.  06-06 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating for chronic lumbar 
strain, currently rated as 10 percent disabling.

2.  Entitlement to a compensable rating for fracture, left 
great toe.

3.  Entitlement to a compensable rating for fracture, 8th 
left rib.

4.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
heart condition.

5.  Entitlement to service connection for a heart condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. W. Harley, Associate Counsel


INTRODUCTION

The veteran had active service in the United States Navy from 
August 1971 through August 1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.

The issues of entitlement to an increased rating for chronic 
lumbar strain, currently rated as 10 percent disabling, and 
entitlement to service connection for a heart condition are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran's service-connected fracture, left great toe, 
is manifested by chronic pain, especially with movement and 
in cold weather, and instability such that he stumbles when 
walking.

2.  There is no competent medical evidence showing that the 
veteran had a rib removed, or a resection of two or more 
ribs, or any other residual of his service-connected 8th left 
rib fracture.  

3.  The veteran's claim for service connection for a heart 
condition was denied by the RO in December 1993 on the basis 
that there was no current heart disability; an appeal was not 
perfected with regard to that claim.

4.  Since December 1993, evidence of a current diagnosis of 
coronary artery disease with angina has been received showing 
symptoms like those experienced by the veteran during 
service.


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent rating for the veteran's 
service-connected fracture, left great toe, are met.  
38 U.S.C.A. § 1155 (2002); 38 C.F.R. § 4.1, 4.2, 4.3, 4.7, 
4.72, Diagnostic Code 5284 (2006).

2.  The criteria for a compensable rating for the veteran's 
service-connected 8th left rib fracture are not met.  
38 U.S.C.A. § 1155 (2002); 38 C.F.R. § 4.1, 4.2, 4.72, 
Diagnostic Code 5297 (2006).

3.  New and material evidence has been submitted to reopen a 
claim for entitlement to service connection for a heart 
condition; the claim is reopened. 
38 U.S.C.A. §§ 5108, 7104(b), 7105(c) (West 2005); 38 C.F.R. 
§ 3.104, 
20.1103 (1993); 38 C.F.R. §§ 3.104(a), 3.156, 3.160(d), 
20.302 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking increased ratings for both his 
service-connected left great toe, and his service-connected 
8th left rib.  Disability evaluations are determined by the 
application of VA's Schedule for Rating Disabilities, which 
sets forth separate rating codes for various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Generally, a 
disability must be considered in the context of the whole 
recorded history.  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Although a rating specialist is directed to 
review the recorded history of a disability in order to make 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over current findings.  
See 38 C.F.R. §§ 4.1, 4.2; Francisco v. Brown, 7 Vet. App. 55 
(1994).  

Increased Rating - Fracture, Left Great Toe
The veteran currently receives a noncompensable rating, under 
38 C.F.R. § 4.72, Diagnostic Code (DC) 5284, for his-service 
connected fracture of the left great toe.  A compensable 
rating requires a showing of a moderate disability.  The 
veteran contends that his disability is, in fact, moderate.

At the February 2007 Board hearing, the veteran confirmed 
that his injured toe does not swell, but that it is at an odd 
angle compared to the same toe on his right foot.  He stated 
that it is very painful during the cold weather season, and 
that it is also painful when he bends it.  He contends that 
the odd angle, coupled with the pain, makes him somewhat 
unstable and occasionally causes him to stumble when walking.  
See hearing transcript at pages 12-14.  

While there are no outpatient treatment records specific to 
the disability, the May 2005 VA joints examination report 
does show pathology with regard to the service-connected toe.  
In particular, the examiner reported left foot instability 
and pain, no evidence of abnormal weight bearing, and pain 
throughout all motion.  The diagnosis was chronic left toe 
pain and the examiner described the disability as having 
significant effects on the veteran's general occupation, but 
reported no work problems as a result.  The examiner also 
remarked that it is significant that the veteran stumbles and 
walks into things, and that the disability has moderate 
effects on the veteran's chores and shopping, with severe 
effects on exercise, sports, and recreation, while having no 
effects on traveling, feeding, bathing, dressing, or 
toileting.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating. 38 C.F.R. § 4.7. When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran. 38 
C.F.R. § 4.3.  Here, there is evidence of a significant 
effect on the veteran's daily life due to his service-
connected toe.  It is painful and causes him to stumble while 
walking.  While this is not clearly a moderate disability, 
there is reasonable doubt that a noncompensable rating is 
appropriate.  This claim must, therefore, be resolved in 
favor of the veteran under 38 C.F.R. § 4.3.  A 10 percent 
rating under DC 5284 is warranted.

Increased Rating - Fracture, 8th Left Rib
The veteran currently receives a noncompensable rating for 
the service-connected fracture of his 8th left rib.  
38 C.F.R. § 4.72, Diagnostic Code (DC) 5297, applies to 
musculoskeletal disabilities of the ribs.  There is no rating 
criteria for fractured ribs per se.  A compensable rating 
under DC 5297 requires medical evidence that there was rib 
removal of one rib or resection of two or more ribs without 
regeneration.  Id.  There is no evidence to suggest, and the 
veteran does not claim, that he had a rib removed, or a 
resection of two or more ribs.  He is service-connected only 
for the residuals of the in-service fracture of his 8th left 
rib, which, according to his hearing testimony, includes pain 
during cold weather and painful episodes when pressure is 
placed on his ribcage, such as when he sleeps on his side.  
See hearing transcript at pages 15-16.  There are no 
outpatient treatment records showing any residual 
symptomology to the rib fracture, such that a compensable 
rating is warranted under another diagnostic code.  The May 
2005 x-ray report does not show any diagnosis relating to the 
8th left rib.  Without any clinical findings associated with 
the service-connected fractured 8th left rib, a compensable 
rating is not warranted under any diagnostic code.  

Because the preponderance of the evidence is against this 
claim, the benefit of the doubt doctrine is not for 
application. See generally Gilbert v. Derwinski, 
1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 
(Fed. Cir. 2001).

New and Material Evidence:  Heart Condition
The veteran is also seeking to reopen his claim for service 
connection for a heart condition.  The claim was originally 
denied, because there was no evidence of any cardiovascular 
disease or abnormality.  See December 1993 rating decision.  
The veteran filed a notice of disagreement with that finding 
in February 1994, but failed to file a substantive appeal 
following the March 1994 Statement of the Case.  As such, the 
December 1993 decision denying service connection for a heart 
disorder is final.  38 C.F.R. § 3.104, 20.1103 (1993).  The 
veteran filed a claim to reopen service connection for a 
heart disorder in February 2005.  While the RO ultimately 
reopened the veteran's claim and considered it on a de novo 
basis, the Board is not bound by that determination and is, 
in fact, required to conduct an independent new and material 
evidence analysis in claims involving final rating decisions. 
See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

A claim that has been denied, and not appealed, will not be 
reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c); 38 
C.F.R. §§ 3.104(a), 3.160(d), 20.302(a). 
The exception to the rule of finality provides that if new 
and material evidence is presented or secured with respect to 
a claim that has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim. 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. New evidence means 
existing evidence not previously submitted to agency 
decisionmakers. Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record relates to an unestablished fact necessary to 
substantiate the claim. New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156(a).

With respect to the issue of materiality, the newly presented 
evidence need not be probative of all the elements required 
to award the claim. Evans v. Brown, 
9 Vet. App. 273 (1996). However, the specified bases for the 
final disallowance must be considered in determining whether 
the newly submitted evidence is probative. Id. Such evidence 
must tend to prove the merits of the claim as to each 
essential element that was a specified basis for that last 
final disallowance. Id.  

Since the December 1993 denial, which was not effectively 
appealed, relevant evidence has been added to the claims 
folder. In particular, VA outpatient treatment records show 
complaints of chest pain in December 1999, January 2005, and 
December 2005.  A November 2005 record shows the diagnosis of 
coronary artery disease with angina, and in January 2006 a 
catheter was inserted.  The December 2005 report also remarks 
on the complaints of chest pain during the veteran's active 
service.  These records specifically address the notion of 
whether the veteran has a current heart condition, thereby 
relating to an unestablished fact necessary to substantiate 
the veteran's claim.  Because the evidence also refers to the 
complaints of chest pain in service, mirrors the symptoms 
found in service medical records, and was not in the claims 
folder at the time of the last final appeal, it raises a 
reasonable possibility of substantiating the claim, and is 
both new and material to the claim. Accordingly, the claim is 
reopened.  It is discussed further in the remand section, 
below.

Duties to Notify and Assist
With regard to the issue of whether new and material evidence 
was received to reopen the veteran's claim for service 
connection for a heart condition, a discussion addressing 
whether VA's duties to notify and assist the veteran have 
been complied with is not warranted.  To the extent 
necessary, VA has fulfilled its duties to notify and to 
assist the veteran in the development of his new and material 
evidence claim.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).  In light of the determinations 
reached in that claim, no prejudice will result to the 
veteran by the Board's consideration of this appeal at this 
time.  Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).

With regard to the claims for increased ratings for both the 
left great toe and the 8th left rib, VA fulfilled its duties 
to notify and assist the veteran.  Sufficient evidence is 
available to reach a decision and the veteran is not 
prejudiced by appellate review at this time.

VA sent the veteran a letter in June 2005 informing him of 
the evidence necessary to establish entitlement to an 
increased rating.  He was notified of what was necessary to 
establish his claims, what evidence he was expected to 
provide, and what VA would obtain on his behalf.  The letter 
also asked the veteran to send VA any pertinent evidence he 
had regarding his claims.  Thus, this letter satisfied the 
requirements of 38 C.F.R. § 3.159(b)(1) (2006).  A March 2006 
letter to the veteran informed him of the type of evidence 
necessary to establish an effective date and a disability 
rating, as is required under Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  VA's duty to notify the veteran was 
satisfied.  

VA also has a duty to assist the veteran in substantiating 
his claims under  
38 C.F.R. § 3.159(c), (d) (2006).  Here, the veteran's 
statements, his service medical records, and VA treatment 
records have been associated with the claims folder.  He 
notified VA at the February 2007 hearing that there are no 
private treatment records to be associated with the file.  
The transcript from that hearing is part of the record.  The 
veteran was also afforded a VA examination in May 2005, and 
the report is a part of the record.  The veteran has not 
notified VA of any additional available relevant records with 
regard to his claims.  

VA has done everything reasonably possible to assist the 
veteran.  A remand for further development of these claims 
would serve no useful purpose.  VA has satisfied its duties 
to notify and assist the veteran and further development is 
not warranted.


ORDER

A 10 percent rating is granted for fracture, left great toe, 
subject to the laws and regulations applicable to the payment 
of monetary benefits.

Entitlement to a compensable rating for fracture, 8th left 
rib, is denied.

New and material evidence has been received to reopen the 
veteran's claim for service connection for a heart disorder, 
and to that extent only, the appeal is granted.


REMAND

The veteran is seeking an increased rating for his service-
connected chronic lumbar strain.  He is currently rated as 10 
percent disabled under 38 C.F.R. § 4.71a, Diagnostic Code 
5237 (2006).  An increase to 20 percent requires a showing of 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees, or the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees, or muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  
Also, note 1 to the General Rating Formula for Diseases and 
Injuries of the Spine requires VA to evaluate any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, separately under an 
appropriate diagnostic code.  At the veteran's February 2007 
Board hearing, he described symptoms suggesting that his 
service-connected back disability may have an impact on his 
bowel function.  See hearing transcript at page 5.  The 
veteran is entitled to an updated VA examination to assess 
the nature of any objective neurologic abnormalities 
associated with his back disability.  Id.  

Also, the Board notes that the May 2005 VA examiner stated 
that the veteran experiences increased limitation of motion 
on repetitive use of his spine, but does not describe the 
extent of the limitation.  The diagnostic codes based upon 
limitation of motion, such as those relevant to this case, do 
not prohibit consideration of a higher rating based on 
functional loss due to pain on use or due to flare-ups under 
38 C.F.R. §§ 4.40, 4.45, and 4.59.  See Johnson v. Brown, 
9 Vet. App. 7 (1996); DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995). VA regulations require that a finding of dysfunction 
due to pain must be supported by, among other things, 
adequate pathology. 38 C.F.R. § 4.40. "[F]unctional loss due 
to pain is to be rated at the same level as the functional 
loss when flexion is impeded." Schafrath v. Derwinski, 1 Vet. 
App. 589, 592 (1993).  Thus, the examination report must 
explain the level to which the veteran's motion is limited 
upon repetitive use.  A remand is required, so that the 
veteran may be afforded a new VA spine examination.

The veteran is also seeking service connection for a heart 
condition.  To date, VA has not afforded the veteran a VA 
examination with regard to this claim.  VA will provide a 
medical examination if it determines that such an examination 
is necessary to decide the claim. A medical examination is 
necessary if the evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but does contain evidence of a current disability or 
recurrent symptoms of a disability, evidence of an event, 
injury or disease in service, and indications that the 
current disability may be associated with the injury in 
service. 38 C.F.R. § 3.159(d) (2006).

As discussed in the decision above, the claims folder 
contains evidence of current complaints of chest pain in 
December 1999, January 2005, and December 2005 VA outpatient 
treatment records.  A November 2005 record shows the 
diagnosis of coronary artery disease with angina, and in 
January 2006 a catheter was inserted.  The December 2005 
report also remarks on the complaints of chest pain during 
the veteran's active service.  The service medical records 
confirm that such complaints were made.  See May 1993, June 
1993, and July 1993 handwritten notes in service medical 
records.  There is not, however, enough evidence in the 
claims folder to decide this claim, as there is no medical 
opinion as to whether the veteran's current coronary 
disability is related to his complaints of chest pain in 
service.  As such, a remand is required.

Accordingly, the case is REMANDED for the following action:

1.  Afford the veteran an updated VA spine 
examination.  Following physical 
examination, the current severity of the 
veteran's back disability should be 
reported, including range of motion 
limitations following repetitive use such 
that the report is adequate for rating 
purposes under DeLuca standards.  It is 
also imperative that any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, should be reported and 
adequately explained.

2.  Obtain a nexus opinion from a VA 
medical examiner with regard to the 
veteran's claim for service connection for 
a heart condition.  If necessary, afford 
the veteran an examination.  The examiner 
must be provided the claims folder for 
review in conjunction with this opinion.  

The examiner should provide an opinion 
regarding the etiology of the veteran's 
current heart condition by addressing the 
following question:  is it more likely 
than not (i.e., probability greater than 
50 percent)), at least as likely as not 
(i.e., probability of 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent) that the veteran's 
currently diagnosed heart condition 
initially manifested during service ?  A 
complete rationale should be provided for 
any opinion expressed, and all evidence 
used from the claims folder should be 
cited.

3.  Readjudicate the veteran's claims. If 
the benefits sought on appeal remain 
denied, the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
and given a reasonable opportunity to 
respond.


The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


